Citation Nr: 1454660	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of renal cell carcinoma, status post-radical right nephrectomy, to include as due to exposure to Agent Orange and/or other contaminates.

2.  Entitlement to service connection for eczema (originally claimed as a skin disorder), to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO), which, in pertinent part, denied the benefits sought on appeal.

In August 2010, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is of record.

In April 2011, the Board remanded the claims for additional development of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further action by the originating agency on the claims on appeal is warranted.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran seeks entitlement to service connection for residuals of renal cell carcinoma and a skin disorder, identified as eczema.  He asserts that his disorders are related to his exposure to herbicides, including Agent Orange, while he was stationed in Vietnam.  The Veteran also argues that his renal cell carcinoma is alternatively the result of drinking contaminated water while he was stationed at Camp Lejeune from 1966 to 1967 and in 1969.  

The Veteran has been diagnosed with renal cell carcinoma, status post-radical nephrectomy and eczema.  

An official Department of Navy correspondence dated in November 2008 concedes the potential exposure of contaminated drinking water to individuals who lived or worked in Camp Lejeune between 1957 and 1987.  

The National Research Council of the National Academies Committee on Contaminated Water released a report in 2009 indicating that the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987.  Benzene and vinyl chloride were also present in the water.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases, including kidney cancer, have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.

The Board remanded the claims in April 2011 for VA examinations and opinions.

With respect to the renal cell carcinoma claim, the Veteran was provided with a VA examination in April 2011 and further opinion was obtained in March 2012.  The April 2011 examiner rendered a negative opinion with respect to the Veteran's renal cancer and Agent Orange exposure, however, the examiner did not otherwise opine whether the renal cell carcinoma had its onset during service.  Moreover, the examiner noted that he not have sufficient information with respect to the contaminated water supply at Camp Lejeune and therefore could not render an opinion with respect to this matter.  Thereafter, a March 2012 VA examiner rendered a negative opinion with respect to Agent Orange exposure and renal cell carcinoma as well as renal cell carcinoma and contaminated drinking water but did not provide any further elaboration.  Specifically, the examiner did not identify or discuss the research on diseases associated with exposure to chemicals such as those found in drinking water at Camp Lejeune in rendering the negative opinion.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a further VA examination and medical nexus opinion regarding the etiology of the Veteran's residuals of renal cell carcinoma.      

Specifically, the AOJ must arrange for the Veteran to undergo examination by a qualified VA provider. The examiner must include a well-reasoned medical opinion addressing the nature and etiology of the Veteran's renal carcinoma.  The examiner must address whether it is at least as likely as not that the Veteran's renal carcinoma  is related to his time in service, to include specifically his claimed exposure to toxic chemicals while stationed at Camp Lejeune during service.  In opining as to whether any currently diagnosed renal carcinoma is related to the Veteran's time in service, the examiner must pay particular attention to the findings of the National Research Council, as set forth in the 2009 study and VBA Training Letter 11-03. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached. 

With respect to the eczema claim, the Veteran was provided with a VA examination in April 2011.  The examination report reflects that the Veteran provided a history of having wet feet in Vietnam and that he has had blisters on his hands and feet for about 25 years.  The VA examiner rendered a negative nexus opinion with respect the Veteran's eczema and his military service or Agent Orange exposure.  However, the examiner also acknowledged that a board certified dermatologist would be able to provide a more thorough evaluation and opinion on the matter.  A review of the claims file reveals that the Veteran was not afforded such an examination.  Thus a remand is warranted to afford the Veteran with a thorough skin examination by a board certified dermatologist.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination with an appropriate specialist to identify the nature and likely etiology of the Veteran's renal cell carcinoma, status post-radical nephrectomy.  All studies deemed appropriate should be performed and the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims file in conjunction with this examination.  The fact should be so indicated in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's renal cell carcinoma, status post-radical nephrectomy, is related to his period of military service, and particularly to his in-service exposure to toxic chemicals while stationed at Camp Lejeune. (It is noted for the VA medical examiner that the water supply at Camp Lejeune was found to be contaminated with chemical compounds trichloroethylene, tetrachloroethylene, perchloroethylene, and benzene.)  The reviewer must further specifically address, in the context of any negative opinion, the NRC's 2009 findings that kidney cancer has a limited/suggestive etiological relationship to such chemical exposure.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate. Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  The Veteran must be scheduled for a VA examination with a board certified dermatologist to identify the nature and likely etiology of the Veteran's skin disorder.  All studies deemed appropriate should be performed and the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims file in conjunction with this examination.  The fact should be so indicated in the examination report.

After reviewing the claims file and the examination report, the examiner should identify the Veteran's current skin disorder, and then provide an opinion as to whether it is at least as likely as not that any such disorder: (a) had its onset during service; (b) was manifested to a compensable degree during the first post-service year; or (c) is otherwise related to any aspect of the Veteran's period of service (including exposure to Agent Orange)>  In doing so, the examiner is asked to comment on the Veteran's reported history of skin problems. 

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate. Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



